In an action to recover damages for the death of plaintiff’s intestate, who, while attempting to board a train on defendant’s elevated platform, fell between the train and the platform and received injuries from which she died, order setting aside the verdict in plaintiff’s favor on the ground that it was not supported by the physical facts and that it was contrary to the weight of the credible proof unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Tompkins, Davis and Johnston, JJ.